UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2007 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-26933 COMMONWEALTH INCOME & GROWTH FUND III (Exact name of registrant as specified in its charter) Pennsylvania 23-2895714 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) Brandywine Bldg. One, Suite 200 2 Christy Drive Chadds Ford, PA 19317 (Address, including zip code, of principal executive offices) (610) 594-9600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (ii) has been subject to such filing requirements for the past 90 days: YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer¨Accelerated filer¨Non-accelerated filer x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)YES¨NOx FORM 10-Q MARCH 31, 2007 TABLE OF CONTENTS PART I Item 1. Condensed Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II Item 1. Legal Proceedings 15 Item 1 A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Securities Holders 16 Item 5. Other Information 16 Item 6. Index to Exhibits 16 Signatures Certifications -2- Table of Contents Commonwealth Income & Growth Fund III Condensed Balance Sheets March31, December31, 2007 2006 (unaudited) Assets Cash and cash equivalents $ 279 $ 2,878 Lease income receivable, net of reserves of $0 at March 31, 2007 and December 31, 2006 3,008 4,285 Prepaid Expenses 3,786 363 7,073 7,526 Computer equipment, at cost 347,591 364,796 Accumulated depreciation (330,861 ) (341,135 ) 16,730 23,661 Equipment acquisition costs and deferred expenses, net 441 654 Total assets $ 24,244 $ 31,841 Liabilities and Partners' Capital Liabilities Accounts payable $ 13,598 $ 26,094 Accounts payable – affiliated limited partnerships 31,645 49,700 Accounts payable – General Partner 101,029 100,576 Accounts payable – Commonwealth Capital Corp. 53,724 37,099 Unearned lease income 122 122 Other accrued expenses 10,487 10,487 Notes payable 10,464 13,511 Total liabilities 221,069 237,589 Partners' Capital General partner 1,000 1,000 Limited partners (197,825 ) (206,748 ) Total partners' capital (196,825 ) (205,748 ) Total liabilities and partners' capital $ 24,244 $ 31,841 see accompanying notes to condensed financial statements -3- Table of Contents Commonwealth Income & Growth Fund III Condensed Statements of Operations Three months Ended March31, 2007 2006 (unaudited) Income Lease $ 6,858 $ 15,268 Interest and other 11 - Gain on sale of computer equipment - 56 Total income 6,869 15,324 Expenses Operating, excluding depreciation 14,114 6,888 Equipment management fee - General Partner 343 763 Interest 172 407 Depreciation 3,178 13,046 Amortization of equipmentacquisition costs and deferred expenses 213 260 Loss on sale of computer equipment 262 - Total expenses 18,282 21,364 Net (loss) $ (11,413 ) $ (6,040 ) Net (loss) allocated to limited partners (11,564 ) (6,196 ) Net (loss) per equivalent limitedpartnership unit $ (0.08 ) $ (0.04 ) Weighted Average number of equivalent limitedpartnership units outstanding during the period 151,178 151,178 see accompanying notes to condensed financial statements -4- Table of Contents Commonwealth Income & Growth Fund III Condensed Statements of Partners' Capital (Deficit) For the Three Months ended March 31, 2007 (unaudited) General Partner Units Limited Partner Units General Partner Limited Partner Total Partners' capital (deficit) -January 1, 2007 50 151,178 $ 1,000 $ (206,748 ) $ (205,748 ) Net income (loss) - - 151 (11,564 ) (11,413 ) Contributions-Cash contribution - - 17,400 - 17,400 Contributions-Forgiveness of Fees - - 18,055 - 18,055 Transfer of partners’ capital - - (35,455 ) 35,455 - Distributions - - (151 ) (14,968 ) (15,119 ) Partners' capital (deficit) - March 31, 2007 50 151,178 $ 1,000 $ (197,825 ) $ (196,825 ) see accompanying notes to condensed financial statements -5- Table of Contents Commonwealth Income & Growth Fund III Condensed Statements of Cash Flow Three Months Ended March 31, 2007 2006 (unaudited) Net cash provided by (used in) operating activities $ (8,371 ) $ 6,529 Investing activities: Net proceeds from the sale of computer equipment 3,491 1,931 Net cash provided by investing activities 3,491 1,931 Financing activities: Contributions from General Partner 17,400 - Distributions to partners (15,119 ) (15,571 ) Net cashprovided by (used in) financing activities 2,281 (15,571 ) Net increase (decrease) in cash and cash equivalents (2,599 ) (7,111 ) Cash and cash equivalents, beginning of period 2,878 10,333 Cash and cash equivalents, end of period $ 279 $ 3,222 see accompanying notes to condensed financial statements -6- Table of Contents NOTES TO CONDENSED FINANCIAL STATEMENTS 1. Business Commonwealth Income & Growth Fund III (the “Partnership”) is a limited partnership organized in the Commonwealth of Pennsylvania.The Partnership offered for sale up to 750,000 Units of the limited partnership at the purchase price of $20 per unit (the “Offering”).The Offering was terminated at the close of business on July31, 2000 by the General Partner.The Partnership used the proceeds of the Offering to acquire, own and lease various types of computer information technology (I.T.) equipment and other similar capital equipment, which is leased primarily to U.S. corporations and institutions. Commonwealth Capital Corp (“CCC”), on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors. The Partnership’s General Partner is Commonwealth Income & Growth Fund, Inc. (the “General Partner”), a Pennsylvania corporation that is an indirect wholly owned subsidiary of CCC.Approximately ten years after the commencement of operations, the Partnership intends to sell or otherwise dispose of all of its computer equipment, make final distributions to partners, and to dissolve.Unless sooner terminated, the Partnership will continue until December31, 2009. 2. Business Plan The Partnership has suffered recurring losses from operations and has a deficit partners’ capital of approximately $197,000 at March 31, 2007.The General Partner and CCC have forgiven amounts payable by the Partnership to them and have deferred payments on other amounts to allow for distributions to limited partners.(See note 5) The General Partner and CCC have committed to fund, either through cash contributions and/or forgiveness of indebtedness, any necessary cash shortfalls of the Partnership throughDecember 31, 2007. No fees will be charged to the fund during 2007.CCC has committed to fund distributions through September 30, 2007, at which time it will reassess the operations of the fund.CCC will continue to reassess the operations on a quarterly basis throughout 2007. 3. Summary of Significant Accounting Policies Basis of Presentation The financial information presented as of any date other than December 31, 2006 has been prepared from the books and records without audit.Financial information as of December 31, 2006 has been derived from the audited financial statements of the Partnership, but does not include all disclosures required by generally accepted accounting principles in the United States of America.In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair presentation of the financial information for the periods indicated have been included.For further information regarding the Partnership’s accounting policies, refer to the financial statements and related notes included in the Partnership’s annual report on Form 10-K for the year ended December 31, 2006.Operating results for the three-month period ended March 31, 2007 are not necessarily indicative of financial results that may be expected for the full year ended December 31, 2007. -7- Table of Contents Long-Lived Assets The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset.The Partnership determined that no impairment existed as of March 31, 2007. Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. Forgiveness of Related Party Payables In accordance with Accounting Principles Board Opinion No. 26, Early Extinguishment of Debt, the Partnership accounts for forgiveness of related party payables as partner’s capital transactions. Net Income (Loss) Per Equivalent Limited Partnership Unit The net income (loss) per equivalent limited partnership unit is computed based upon net income (loss) allocated to the limited partners and the weighted average number of equivalent units outstanding during the period. 4. Computer Equipment The Partnership is the lessor of equipment under operating leases with a period of 39 months.In general, the lessee pays associated costs such as repairs and maintenance, insurance and property taxes. Through March 31, 2007, the Partnership has only entered into operating leases.Lease revenue is recognized on a monthly basis in accordance with the terms of the operating lease agreements. Remarketing fees are paid to the leasing companies from which the Partnership purchases leases.These are fees that are earned by the leasing companies when the initial terms of the lease have been met.The General Partner believes that this strategy adds value since it entices the leasing company to "stay with the lease" for potential extensions, remarketing or sale of equipment.This strategy potentially minimizes any conflicts the leasing company may have with a potential new lease and will potentially assist in maximizing overall portfolio performance.The remarketing fee is tied into lease performance thresholds and is factored in the negotiation of the fee.Remarketing fees incurred in connection with lease extensions are accounted for as operating costs.Remarketing fees incurred in connection with the sale of computer equipment are included in our gain or loss calculations.For the three month period ended March 31, 2007 and 2006, remarketing fees were paid in the amount of $1,000 and $1,000, respectively. -8- Table of Contents The Partnership’s share of the computer equipment in which it participates with other partnerships at March 31, 2007 and December 31, 2006 was approximately $0 and $4,000, respectively, and is included in the Partnership’s fixed assets on its balance sheet.The total cost of the equipment shared by the Partnership with other partnerships at March 31, 2007 and December 31, 2006 was approximately $0 and $13,000 respectively.There was no outstanding debt associated with the equipment at March 31, 2007 and December 31, 2006.The total outstanding debt at March 31, 2007 and December 31, 2006 related to the equipment shared by the Partnership was also $0 for both periods. The following is a schedule of future minimum rentals on noncancellable operating leases at March 31, 2007: Amount Nine Months ended December 31, 2007 $ 9,656 Year Ended December 31, 2008 1,073 $ 10,729 5. Related Party Transactions Forgiveness of Related Party Payables During the three months ended March 31, 2007, CCC and the General Partner forgave payables owed to them by the Partnership in the amount of $18,000. Reimbursable Expenses The General Partner and its affiliates are entitled to reimbursement by the Partnership for the cost of supplies and services obtained and used by the General Partner in connection with the administration and operation of the Partnership from third parties unaffiliated with the General Partner.In addition, the General Partner and its affiliates are entitled to reimbursement for certain expenses incurred by the General Partner and its affiliates in connection with the administration and operation of the Partnership.During the three months ended March 31, 2007 and 2006, the Partnership recorded $17,000 and $12,000, respectively, for reimbursement of expenses to the General Partner. Equipment Management Fee The General Partner is entitled to be paid a monthly fee equal to the lesser of (i) the fees which would be charged by an independent third party for similar services for similar equipment or (ii) the sum of (a) two percent of (1) the gross lease revenues attributable to equipment which is subject to full payout net leases which contain net lease provisions plus (2) the purchase price paid on conditional sales contracts as received by the Partnership and (b) 5% of the gross lease revenues attributable to equipment which is subject to operating and capital leases.During the three months ended March 31, 2007 and 2006, equipment management fees of approximately $300 and $8,00, respectively, were earned bythe General Partner. -9- Table of Contents 6. Notes Payable Notes payable consisted of the following: March31, 2007 December31,2006 Installment notes payable to banks; interest at 5.5%, due in monthly installments of $1,073, including interest, with final payments in January 2008. 10,464 13,511 $ 10,464 $ 13,511 These notes are secured by specific computer equipment and are nonrecourse liabilities of the Partnership.Aggregate maturities of notes payable for each of the periods subsequent to March 31, 2007 are as follows: Amount Nine months ended December 31, 2007 $ 9,396 Year ended December 31, 2008 1,068 $ 10,464 7. Supplemental Cash Flow Information Other noncash activities included in the determination of net loss are as follows: Three months ended March 31, 2007 2006 Lease income, net of interest expense onnotes payable realized as a result of direct payment of principal by lessee to bank $ 3,047 $ 4,954 No interest or principal on notes payable was paid by the Partnership because direct payment was made by lessee to the bank in lieu of collection of lease income and payment of interest and principal by the Partnership. -10- Table of Contents Non-cash operating, investing and financing activities include the following: Three months ended March 31, 2007 2006 Forgiveness of related party payables recorded as a capital contribution $ 18,055 $ 50,000 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations FORWARD LOOKING STATEMENTS Certain statements within this Quarterly Report on Form 10-Q may constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (“PSLRA”). These statements are being made pursuant to the PSLRA, with the intention of obtaining the benefits of the “safe harbor” provisions of the PSLRA, and, other than as required by law, we assume no obligation to update or supplement such statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expects,” “intend,” “predict” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. CRITICAL ACCOUNTING POLICIES The Partnership's discussion and analysis of its financial condition and results of operations are based upon its financial statements which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the Partnership to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. The Partnership bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The Partnership believes that its critical accounting policies affect its more significant judgments and estimates used in the preparation of its financial statements. -11- Table of Contents COMPUTER EQUIPMENT CCC, on behalf of the Partnership and other affiliated partnerships, acquires computer equipment subject to associated debt obligations and lease agreements and allocates a participation in the cost, debt and lease revenue to the various partnerships based on certain risk factors.Depreciation on computer equipment for financial statement purposes is based on the straight-line method over estimated useful lives of four years. REVENUE RECOGNITION Through March 31, 2007, the Partnership has only entered into operating leases.Lease revenue is recognized on a monthly basis in accordance with the terms of the operating lease agreements. The Partnership reviews a customer’s credit history, extends credit, and establishes provisions for uncollectible accounts based upon the credit risk of specific customers, historical trends and other information. LONG-LIVED ASSETS The Partnership evaluates its long-lived assets when events or circumstances indicate that the value of the asset may not be recoverable.The Partnership determines whether impairment exists by estimating the undiscounted cash flows to be generated by each asset.If the estimated undiscounted cash flows are less than the carrying value of the asset then impairment exists.The amount of the impairment is determined based on the difference between the carrying value and the fair value.Fair value is determined based on estimated discounted cash flows to be generated by the asset. Liquidity and Capital Resources The Partnership’s primary source of cash for the three months ended March 31, 2007 was from a capital contribution by the General Partner of $17,000. For the three months ended March 31, 2006 the primary source of cash was from operations of $7,000.The primary uses of cash for the three months ended March 31, 2007 were from operations of approximately $8,000 and payments of preferred distributions to partners of approximately $15,000.For the three months ended March 31, 2006 the primary use of cash was for payments of preferred distributions to partners of $16,000. For the three month period ending March 31, 2007, the Partnership used cash for operating activities of approximately $8,000, which includes a net loss of approximately $11,000 and depreciation and amortization expenses of approximately $3,000. Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $3,000. For the three month period ending March 31, 2006, the Partnership generated cash flow from operating activities of approximately $7,000, which includes a net loss of approximately $6,000 and depreciation and amortization expenses of approximately $13,000. Other non-cash activities included in the determination of net income include direct payments of lease income by lessees to banks of approximately $5,000. -12- Table of Contents The Partnership's investment strategy of acquiring computer equipment and generally leasing it under “triple-net leases” to operators who generally meet specified financial standards minimizes the Partnership's operating expenses.As of March 31, 2007, the Partnership had future minimum rentals on non-cancelable operating leases of $10,000 for the balance of the year ending December 31, 2007 and $1,000 thereafter.At March 31, 2007, the outstanding debt was $10,400, with an interest rate of 5.5%, and will be payable through January 2008. If available Cash Flow or Net Disposition Proceeds are insufficient to cover the Partnership expenses and liabilities on a short and long term basis, the Partnership will attempt to obtain additional funds by disposing of or refinancing Equipment, or by borrowing within its permissible limits.The Partnership may, from time to time, reduce the distributions to its Partners if it deems necessary.Since the Partnership’s leases are on a “triple-net” basis, no reserve for maintenance and repairs is deemed necessary. The Partnership’s share of the computer equipment in which it participates with other partnerships at March 31, 2007 and December 31, 2006 was approximately $0 and $4,000, respectively, which is included in the Partnership’s fixed assets on their balance sheet. The total cost of the equipment shared by the Partnership with other partnerships at March 31, 2007 and December 31, 2006 was approximately $0 and $13,000, respectively.There was no outstanding debt or total outstanding debt associated with this equipment at March 31, 2007 and December 31, 2006. The total outstanding debt at March 31, 2007 and December 31, 2006 related to the equipment shared by the Partnership was also $0 for both periods. The General Partner and CCC have forgiven amounts payable by the Partnership to them and have deferred payments on other amounts owing to allow for distributions to limited partners.During the period ended March 31, 2007, CCC and the General Partner forgave payables owed to them by the Partnership in the amount of $18,000.The General Partner and CCC have committed to fund, either through cash contributions and/or forgiveness of indebtedness, any necessary cash shortfalls of the Partnership, including the amounts necessary to fund, if any, distributions to limited partners, through September 30, 2007. Results of Operations Three Months Ended March 31, 2007 compared to Three Months Ended March 31, 2006 For the quarter ended March 31, 2007, the Partnership recognized income of approximately $7,000 and expenses of approximately $18,000 resulting in a net loss of approximately $11,000.For the quarter ended March 31, 2006, the Partnership recognized income of approximately $15,000 and expenses of approximately $21,000, resulting in a net loss of approximately $6,000. Lease income decreased by 55% to approximately $7,000 for the quarter ended March 31, 2007, from approximately $15,000 for the quarter ended March 31, 2006, primarily due to the fact that more lease agreements ended than new lease agreements were acquired since the quarter ended March 31, 2007. -13- Table of Contents Operating expenses, excluding depreciation, primarily consist of accounting, legal, outside service fees and reimbursement of expenses to CCC for administration and operation of the Partnership.With the exception of legal and accounting fees, CCC has determined that in the best interest of the Partnership, the majority of shared expenses will not be allocated to the Partnership.The expenses increased 105% to approximately $14,000 for the quarter ended March 31, 2007, from $7,000 for the quarter ended March 31, 2006, which is primarily attributable to an increase in accounting fees of approximately $8,000. The equipment management fee is approximately 5% of the gross lease revenue attributable to equipment that is subject to operating leases. The equipment management fee decreased 55% to approximately $300 for the quarter ended March 31, 2007, from approximately $800 for the quarter ended March 31, 2006, which is consistent with the decrease in lease income. Depreciation and amortization expenses consist of depreciation on computer equipment and amortization of equipment acquisition fees. The expenses decreased 75% to approximately $3,000 for the quarter ended March 31, 2007, from approximately $13,000 for the quarter ended March 31, 2006 due to equipment and acquisition fees being fully depreciated / amortized and not being replaced with as many new purchases. The Partnership sold computer equipment for the three months ending March 31, 2007 with a net book value of approximately $4,000 for a net loss on sale of equipment of approximately $300.For the period ended March 31, 2006, the Partnership sold computer equipment with a net book value of approximately $2,000 for a net gain on sale of equipment of approximately $100. Item 3.Quantitative and Qualitative Disclosures about Market Risk The Partnership believes its exposure to market risk is not material due to the fixed interest rate of its long- term debt and its associated fixed revenue streams. Item 4.Controls and Procedures The Chief Executive Officer and Financial Officer of the Partnership have conducted a review of the Partnership's disclosure controls and procedures as of March 31, 2007. The Company’s disclosure controls and procedures include the Partnership's controls and other procedures designed to ensure that information required to be disclosed in this and other reports filed under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) is accumulated and communicated to the Partnership's management, including its chief executive officer and a financial officer, to allow timely decisions regarding required disclosure and to ensure that such information is recorded, processed, summarized and reported within the required time periods. Based upon this review, the Partnership’s Chief Executive Officer and Financial Officer have concluded that the Partnership's disclosure controls (as defined in pursuant to Rule 13a-14 c promulgated under the Exchange Act) are effective to ensure that the information required to be disclosed by the Partnership in the reports it files under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission rules and forms. -14- Table of Contents There have been no changes in the General Partner’s internal controls or in other factors that could materially affect our disclosure controls and procedures in the quarter ended March 31, 2007, that have materially affected or are reasonably likely to materially affect the General Partner’s internal controls over financial reporting. Part II:OTHER INFORMATION Commonwealth Income & Growth Fund III Item 1. Legal Proceedings N/A Item 1 A. Risk Factors There have been no material changes to the risk factors set forth in our Annual Report on Form 10-K for the year ended December31, 2006, as filed with the SEC. In addition to the other information set forth in this report, you should carefully consider the factors discussed in PartI, Item1A, “Risk Factors” in our Annual Report on Form 10-K which could materially affect our business, financial condition or future results. The risks described in our Annual Report on Form 10-K are not the only risks facing our company. Additional risks and uncertainties not currently known to us or that we currently deem immaterial also may have a material adverse effect on our business, financial condition and/or operating results. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds N/A Item 3. Defaults Upon Senior Securities N/A Item 4. Submission of Matters to a Vote of Securities Holders N/A Item 5. Other Information N/A -15- Table of Contents Item 6. Exhibits 31.1 THE RULE 15d-14(a) CERTIFICATION OF PRINCIPALEXECUTIVE OFFICER 31.2 THE RULE 15d-14(a) CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER 32.1 SECTION 1 OFFICER 32.2 SECTION 1 OFFICER SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMMONWEALTH INCOME & GROWTH FUND III BY: COMMONWEALTH INCOME & GROWTH FUND, INC. General Partner May 15, 2007 By: /s/ Kimberly A. Springsteen Date Kimberly A. Springsteen Chief Executive Officer -16-
